UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7489



JERRY CRAIG COLEMAN,

                                             Petitioner - Appellant,

          versus


JOE BROOKS,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-1004)


Submitted:    April 29, 2005                  Decided:   May 24, 2005


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Craig Coleman, Appellant Pro Se. Anita Claire Snyder, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jerry Craig Coleman appeals the district court’s order

construing his 28 U.S.C. § 2241 (2000) motion as a 28 U.S.C. § 2255

(2000) motion and dismissing the motion as successive.                    We affirm

with modifications.

              Coleman was convicted of armed bank robbery and use of a

firearm during a crime of violence in federal district court in

Oklahoma.         He was sentenced to 322 months in prison and was ordered

to pay restitution in full immediately in the amount of $5528.                 His

conviction         and   sentence   were    affirmed   by   the   Tenth    Circuit.

Coleman subsequently filed two § 2255 motions in the Tenth Circuit,

both of which were denied.                 Coleman then filed a motion in a

federal district court in Oklahoma for remission of the restitution

imposed at sentencing, which was construed as a § 2255 motion and

denied.       Coleman next filed a motion labeled as filed under 28

U.S.C. § 2241 (2000) in the Eastern District of Virginia, which the

court construed as a successive § 2255 motion and dismissed.*

               In his motion, Coleman raised five claims: (1) that he is

actually innocent; (2) the evidence at trial was insufficient to

satisfy the “use” standard in § 924(c); (3) his sentence was

improperly enhanced; (4) the order of restitution was improper; and

(5) the BOP is improperly executing his order of restitution.                   We

find       that    claims   (1)-(4)   attack     the   legality    of     Coleman’s


       *
        Coleman is incarcerated in Virginia.

                                       - 2 -
conviction and subsequent sentence.             Because these claims do not

meet the standard set out in In re Jones, 226 F.3d 328, 333 (4th

Cir. 2000), we affirm the district court’s decision to construe

claims (1)-(4) as brought pursuant to § 2255.                See United States v.

Glass, 317 F.2d 200, 203 (4th Cir. 1963) (finding court has

discretion to reclassify an improperly labeled pleading). Further,

under § 2255, this court lacks jurisdiction to grant authorization

to file a successive petition.          Such a request must be made in the

jurisdiction that imposed the sentence at issue.

             Coleman’s   fifth    claim,       that   the    BOP   is   improperly

executing his order of restitution, requires a separate analysis.

In    his   motion,   Coleman    asserts      that    the   district    court   had

improperly delegated its authority to set the amount and timing of

his    restitution    payments    to    the    BOP    in    violation   of   United

States v. Miller, 77 F.3d 71, 78 (4th Cir. 1996).                   Because this

claim does not challenge the legality of Coleman’s conviction or

sentence, we find that it was properly brought as a petition for

habeas corpus relief arising under 28 U.S.C. § 2241 (2000).                     See

Blaik v. United States, 161 F.3d 1341, 1342-43 (11th Cir. 1998)

(collecting cases holding that a § 2255 motion may not be used for

challenging fines or restitution orders).

             However, we further find that Coleman’s claim fails on

the merits.     Participation in the Inmate Financial Responsibility

Program (“IFRP”) does not establish a violation of Miller.                      “The


                                       - 3 -
immediate payment directive is generally interpreted to require

payment to the extent that the defendant can make it in good faith,

beginning immediately.”         Matheny v. Morrison, 307 F.3d 709, 712

(8th Cir. 2002) (internal quotation marks omitted) (holding that

“BOP has the discretion to place an inmate in the IFRP when the

sentencing court has ordered immediate payment of the court-imposed

fine”) (citing McGhee v. Clark, 166 F.3d 884, 886 (7th Cir. 1999),

and Montano-Figueroa v. Crabtree, 162 F.3d 548, 549-50 (9th Cir.

1998)).

           The BOP therefore is properly using the IFRP as an avenue

to collect Coleman’s restitution, just as it would any other debt

owed by him.    See McGhee, 166 F.3d at 886 (“Nothing barred the BOP

from ensuring pursuant to the IFRP that [defendant] make good-faith

progress toward satisfying his court-ordered obligations.”); see

also 28 C.F.R. § 545.11 (2004) (requiring inmates to make payments

towards court-ordered obligations, including fines).             Therefore,

although this claim was properly asserted under § 2241, and the

district   court   erred   in    concluding   otherwise,   we    affirm   the

district court’s denial of relief because the claim is meritless.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED


                                    - 4 -